Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Simeone (Biodrug 2017) in view of Aguilera (WO 2016064970, Published 2016).
The elements of the claim are drawn to a method of treating melanoma in a subject in need thereof comprising therapeutic amounts of BRAF inhibitor, MEK inhibitor, and [discoidin domain receptor 1 and/or 2] DDR1/2 inhibitor. Simeone specifically at p. 52, para. 4, l. 1 and throughout the reference teaches the use of a BRAF inhibitor and a MEK inhibitor for the treatment of melanoma such as in claims 1 and 6.  
Simeone does not teach the inclusion of a DDR1/2 inhibitor. 
Aguilera teaches at p.1, l. 34 a number of compounds that are reported to be DDR1/2 inhibitors and, throughout the reference, a compound which they have demonstrated has inhibitory properties towards DDR1/2 as in claim 1 and 6. Aguilera further discloses “…methods of treating a disease or disorder in a patient in need thereof…In some embodiments the disease or disorder is cancer. In some embodiments, the cancer is a carcinoma, sarcoma…melanoma…” (p. 11, l. 16) as in claim 1 and 6.
Aguilera teaches at p. 11, l. 27, that a DDR1/2 inhibitor may be used in combination with one or more chemotherapeutic agents which suggest that a DDR1/2 inhibitor can be used with BRAF and MEK inhibitors for treating melanoma. Aguilera also suggests that the disclosed DDR1/2 inhibitor “may be used in combination with a second chemotherapeutic agent to obtain improved activity over other pharmaceutical parameters” at p. 26, l. 4 suggesting a motive for combining BRAF inhibitors and MEK inhibitors with DDR1/2 inhibitors. 
Considering the teachings and their specific elements, it would have been prima facie obvious to someone of ordinary skill in the art to combine the method of Simeone and the method of Aguilera at the time of the effective filing date to arrive at method of treating melanoma that comprises a BRAF inhibitor, a MEK inhibitor, and a DDR1/2 inhibitor. One of ordinary skill in the art would be motivated to treat melanoma using a BRAF inhibitor and a MEK inhibitor as taught by Simeone in combination with the method of treating melanoma with a DDR1/2 inhibitor as taught by Aguilera as Aguilera discloses that a DDR1/2 inhibitor may be used in combination with MEK inhibitor or inhibitors of Raf at p. 56, l. 19. Therefore, taken together, the references strongly suggest that a combination of a BRAF inhibitor, MEK inhibitor, and DDR1/2 inhibitor would have reasonable success in treating melanoma. 
The MPEP states:
It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) 

In view of this, one of ordinary skill in the art would be motivated to combine the method described in Simeone with the method and compound described in Aguilera as they are both a method of treating melanoma.

In regards to claim 2, Simeone mentions at p. 1, para. 1 that, while monotherapy treatment with BRAF inhibitor is effective, BRAF inhibitor monotherapy has a limited duration of response because of acquired resistance. Simeone in the same paragraph teaches that including a MEK inhibitor in combination treatment with BRAF inhibitor can help overcome resistance. At p. 54, para. 3, Simeone discusses a combination of BRAF inhibitor encorafenib and MEK inhibitor binimetinib. In a phase III trial, patients with locally advanced unresectable or metastatic BRAFV600-mutated melanoma were treated with the combination therapy encorafenib (450mg daily) and binimetinib (45mg twice daily) compared to encorafenib (300 mg daily) monotherapy, and vemurafenib monotherapy. The combination treatment saw a median progression-free survival time of 14.9 months compared to the 9.6 months achieved by the encorafenib monotherapy and against the 7.3 months of vemurafenib monotherapy. In light of this teaching, Simeone reads on the resistant melanoma elements of claim 2.         
Additionally, Aguilera at p. 14, l. 3 suggests that a DDR1/2 inhibitor can be used in combined therapy where the melanoma is resistant to previous combined therapy. Aguilera further teaches that the melanoma can be resistant to combined treatment characterized by using an inhibitor of BRAF mutation and an inhibitor of MEK.
Therefore, it would have been prima facie obvious at the time of the effective filing date for one of ordinary skill in the art to combine the method of Simeone and the method of Aguilera to make a method of treating resistant melanoma comprising a BRAF inhibitor, a MEK inhibitor, and a DDR1/2 inhibitor. One of ordinary skill in the art would be motivated to combine the two teachings towards a method of treating resistant melanoma as Simeone indicates an improved effect with combined treatment and because Aguilera points to an embodiment where the combined treatment is directed towards resistant melanoma.

In regards to claim 3, Simeone teaches at p.3, sec. 2.2 that the BRAF inhibitor vemurafenib and MEK inhibitor cobimetinib can be used in combination therapy for melanoma. Simeone does not teach a method comprising DDR1/2 inhibitor imatinib. Aguilera at p. 1, l. 34 links the DDR1/2 inhibitor imatinib to its disclosure. Therefore, it would have been prima facie obvious to one of ordinary skill in the art to combine the specific BRAF and MEK inhibitors vemurafenib and cobimetinib as taught by Simeone with a DDR1/2 inhibitor, specifically imatinib, as suggested by Aguilera to arrive at a method of treating melanoma that comprises vemurafenib, cobimetinib, and imatinib at the time of the effective filing date.

In interpreting claim 4, the term “classical treatment” is defined by the applicant to mean any compound, natural or synthetic, used for the treatment of a melanoma, in particular, radiation therapy, antibody therapy, or chemotherapy.
In regards to claim 4, Simeone does not specifically teach or fairly suggests a method of treating melanoma where a BRAF inhibitor, a MEK inhibitor, and DDR1/2 inhibitor are administered in combination with a classical treatment of melanoma. Aguilera teaches that a DDR1/2 inhibitor can include a second therapy that is either one or more therapeutic agents, a surgery, a radiotherapy (otherwise known as radiation therapy), or an immunotherapy at p. 11, l. 28 and that the second compound can also be a chemotherapeutic (chemotherapy) agent at p.11, l. 29 which read on the classical treatment elements of claim 4. The MPEP states:
It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) 

Therefore, prior to the effective filing date, one of ordinary skill in the art would have been motivated to combine the teachings of Simeone with the teachings of Aguilera to arrive at a method of treating melanoma that comprises BRAF, MEK, and DDR1/2 inhibitor in combination with a classical treatment of melanoma.  

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Simeone and Aguilera as applied to claim 1 above, and further in view of Hugo (WO 2017161188, Published 2017).
Simeone and Aguilera teach the limitations of claim 1 as described above. Simeone points to a method of treating melanoma that comprises a BRAF inhibitor and an anti-PD-L1 (anti programmed cell death ligand) antibody at p. 55, para. 4. Simeone does not specifically teach a method of treating melanoma that includes an Anti-PD-1 antibody. However, it is known in the art that PD-L1 is closely associated with PD-1 (programmed cell death protein).
Hugo teaches a method of treating melanoma that comprises an anti-PD-1 antibody in combination with BRAF inhibitor vemurafenib and MEK inhibitor cobimetinib at p. 13, l. 34. Hugo also states that their invention provides for an implementation of a more effective treatment strategy for melanoma patients at p. 7, l. 14. The MPEP states:
“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) 

Taken together, Simeon and Aguilera share a common target method which is a method for treating melanoma. Therefore, because it would have been obvious to combine two methods with a common purpose and because Hugo suggests the combination of these methods would be more effective, it would have been obvious at the time of filing for someone skilled in the art to combine these methods with a reasonable expectation of success. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUISALBERTO GONZALEZ whose telephone number is (571)272-1154. The examiner can normally be reached M-F 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.G./Examiner, Art Unit 4162                                                                                                                                                                                                        
/MARK L SHIBUYA/Supervisory Patent Examiner, Art Unit 1624